Citation Nr: 0922946	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty Guard from October 1976 to 
February 1977 and from January 1995 to November 1995, with 
additional periods of ACDUTRA and INACDUTRA between April 
1976 and May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which denied service connection for 
residuals of heat stroke.  The Indianapolis, Indiana RO 
currently has jurisdiction over the Veteran's claim.
 
The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the RO in 
Indianapolis in April 2009.  A transcript of the hearing has 
been associated with her VA claims folder.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.  

Issues not on appeal

In April 2004, the Oakland RO denied service connection for 
breast cancer and a stomach disability.  Her claim of 
entitlement to service connection for posttraumatic stress 
disorder was denied by the RO in Wichita, Kansas in April 
2006.  While the Veteran initiated an appeal of these 
decisions and statements of the case were issued, the Veteran 
failed to perfect an appeal with the timely filing of a VA 
form 9 or equivalent.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly, those issues are not before 
the Board. 

REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for further evidentiary 
development.

The Veteran has asserted that she was hospitalized for 
several days in 1978 or 1979 for heat stroke.  Specifically, 
the Veteran has indicated that while on ACDUTRA at Fort 
Irwin, California she began to feel hot and dizzy after 
setting up tents in 130 degree heat.  She has further 
indicated that she was taken to the troop medical clinic and 
later hospitalized for several days.  See the April 2009 
hearing transcript, page 5.  

Service personnel records indicate that the Veteran underwent 
active duty for training from July 9, 1978 to July 22, 1978 
and from July 6, 1979 to July 21, 1979.  A review of the 
record reveals that attempts have not been made to locate any 
hospitalization treatment records for those time periods.  

If the evidence of record indicates that there was an episode 
of heat stroke, a medical examination should be scheduled and 
an opinion rendered as to where the Veteran currently 
evidences any residuals of heat stroke and if so whether such 
are related to her military service.
 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other possible repository, and attempt to 
obtain records relating to the Veteran's 
claimed July 1978 or July 1979 
hospitalization at Fort Irwin, California.  
Any records obtained should be associated 
with the Veteran's VA claims folder.  If 
no records are available, that should be 
noted in the Veteran's VA claims folder.

2.  If lay or credible medical evidence 
indicates that the Veteran was treated for 
heat stroke while on active duty, VBA 
should arrange for an examination of the 
Veteran.  The examiner should review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
(1) whether the Veteran currently has 
residuals of heat stroke, which should be 
identified; and (2) if so, are such 
residuals related to her military 
service.  Any diagnostic testing which is 
deemed to be necessary by the examiner 
should be scheduled.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  After undertaking any development 
which it deems to be necessary, VBA should 
then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

